       Case 1:18-cv-08865-AJN Document 13 Filed 10/11/18 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
____________________________________________
                                            :
UNITED STATES SECURITIES AND                :
EXCHANGE COMMISSION                         :
                                            :
              Plaintiff,                    :
                                            :
              vs.                           : No. 1:18-cv-8865-AJN-GWG
                                            : [rel. 1:18-cv-8947]
ELON MUSK                                   :
                                            :
              Defendant.                    :
  __________________________________________:

       JOINT SUBMISSION IN SUPPORT OF APPROVAL AND ENTRY OF
                   PROPOSED CONSENT JUDGMENTS

        Pursuant to this Court’s October 4, 2018 Orders, counsel for Plaintiff United

 States Securities and Exchange Commission (“SEC”) and Defendants Elon Musk and

 Tesla, Inc. (“Tesla”) provide this submission in support of approval and entry of the

 proposed consent judgments to resolve these civil matters. Because the parties

 considered the resolution of these two matters together, this submission discusses the

 appropriateness of both of the two proposed consent judgments.

        The parties believe that resolution of these cases consistent with the proposed

 settlement terms is in the best interest of investors, including Tesla shareholders. We

 therefore respectfully submit that the Court should accept and enter the proposed consent

 judgments.

                                      THE ACTIONS

        On September 27 and 29, 2018, the SEC filed complaints against Mr. Musk and

 Tesla, respectively. See Complaint as to Defendant Elon Musk, 1:18-cv-8865-AJN-
      Case 1:18-cv-08865-AJN Document 13 Filed 10/11/18 Page 2 of 7



GWG, Dkt. No. 1; Complaint as to Defendant Tesla, Inc., 1:18-cv-8947-AJN-GWG, Dkt.

No. 1.

         Mr. Musk and Tesla did not respond to the SEC complaints prior to these

settlements being reached.

                      THE PROPOSED SETTLEMENT TERMS

         Without admitting or denying the SEC’s allegations, Mr. Musk and Tesla have

agreed to settle these actions and consent to the entry of the proposed consent judgments.

The terms of the settlements were negotiated by Mr. Musk’s and Tesla’s experienced

counsel and approved by the SEC. The proposed consent judgments against Mr. Musk

and Tesla would:

         (a)    permanently enjoin Mr. Musk from violating Section 10(b) of the
                Exchange Act and Rule 10b-5 thereunder;
         (b)    permanently enjoin Tesla from violating Rule 13a-15 of the Exchange
                Act;
         (c)    order Mr. Musk to pay a civil penalty in the amount of $20,000,000;
         (d)    order Tesla to pay a civil penalty in the amount of $20,000,000;
         (e)    order Mr. Musk to comply with undertakings requiring him to resign as
                Chairman of Tesla’s board of directors, certify that he has done so, and
                comply with mandatory procedures to be adopted by Tesla concerning the
                oversight and approval of his Tesla-related public statements; and
         (f)    order Tesla to comply with undertakings, including appointment of a new
                Chairman and two additional independent directors to its board of
                directors, establishment of a new board committee responsible for
                disclosures, implementation of mandatory procedures to oversee and pre-
                approve Mr. Musk’s Tesla-related written communications that reasonably
                could contain information material to the company or its shareholders, and
                designation or employment of an experienced securities lawyer whose
                duties will include enforcement of those procedures.




                                             2
      Case 1:18-cv-08865-AJN Document 13 Filed 10/11/18 Page 3 of 7



See Consent and Proposed Final Judgment as to Defendant Elon Musk, 1:18-cv-8865-

AJN-GWG, Dkt. Nos. 6-1, 6-2; Consent and Proposed Final Judgment as to Defendant

Tesla, Inc., 1:18-cv-8947-AJN-GWG, Dkt. Nos. 3-1, 3-2.

                                  SCOPE OF REVIEW

       The use and entry of consent judgments has long been endorsed by the Supreme

Court. See, e.g., United States v. Armour & Co., 402 U.S. 673, 681 (1971); Swift & Co.

v. United States, 276 U.S. 311, 324-27 (1928). The Second Circuit has similarly noted

that there is a “strong federal policy favoring the approval and enforcement of consent

decrees.” SEC v. Wang, 944 F.2d 80, 85 (1991).

       As this Court noted in its Orders, in reviewing a consent judgment in an SEC

enforcement case, the district court’s role is to determine whether the proposed consent

judgment is “fair and reasonable.” SEC v. Citigroup Global Markets, Inc., 752 F.3d 285,

294 (2d Cir. 2014). If the consent decree includes an injunction, as is the case here, the

Court must also find that “the public interest would not be disserved” by the proposed

injunctive relief. Id. at 298 (quoting eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391

(2006)). As the Second Circuit noted, “[t]he job of determining whether the proposed

S.E.C. consent decree best serves the public interest, however, rests squarely with the

S.E.C., and its decision merits significant deference.” Id. at 296. As a result, “[a]bsent a

substantial basis in the record for concluding that the proposed consent decree does not

meet these requirements, the district court is required to enter the order.” Id. at 294.




                                              3
      Case 1:18-cv-08865-AJN Document 13 Filed 10/11/18 Page 4 of 7



       THE PROPOSED SETTLEMENTS SHOULD BE APPROVED

Position of the SEC

       The proposed settlements in this case are fair, reasonable, and will serve the

interests of the public and investors. As a result, the proposed consent judgments meet

the standard set forth by the Second Circuit and should be entered.

       First, Mr. Musk has consented to the entry of a judgment that would permanently

enjoin him from violating Section 10(b) of the Exchange Act and Rule 10b-5 thereunder,

and Tesla has consented to entry of a judgment that would permanently enjoin it from

violating Rule 13a-15 of the Exchange Act. See Consent and Proposed Final Judgment

as to Defendant Elon Musk, 1:18-cv-8865-AJN-GWG, Dkt. Nos. 6-1, 6-2; Consent and

Proposed Final Judgment as to Defendant Tesla, Inc., 1:18-cv-8947-AJN-GWG, Dkt.

Nos. 3-1, 3-2.

       Section 21(d)(1) of the Exchange Act authorizes the SEC to seek such injunctive

relief. 15 U.S.C. § 78u(d)(1). These injunctions benefit investors “by reminding

defendants that they must obey the law in the future,” SEC v. Clifton, 700 F.2d 744, 748

(D.C. Cir. 1983), and enabling the Court to enforce compliance using its contempt power.

See SEC v. Bilzerian, 112 F. Supp. 2d 12, 16 (D.D.C. 2000) (“The Court has both an

inherent and statutory power to enforce compliance with its orders through the remedy of

civil contempt.”); see also SEC v. Blinder, Robinson & Co., Inc., 855 F.2d 677, 680 (10th

Cir. 1988) (endorsing the district court’s finding that “the reason for the injunction was

the ability of the enforcement agency to come to court and show a violation and to then

have available the quick remedy of contempt”).




                                             4
      Case 1:18-cv-08865-AJN Document 13 Filed 10/11/18 Page 5 of 7



       Second, the proposed consent judgments order Mr. Musk and Tesla to pay

significant civil penalties in the amount of $20,000,000 each. See Consent and Proposed

Final Judgment as to Defendant Elon Musk, 1:18-cv-8865-AJN-GWG, Dkt. Nos. 6-1, 6-

2; Consent and Proposed Final Judgment as to Defendant Tesla, Inc., 1:18-cv-8947-AJN-

GWG, Dkt. Nos. 3-1, 3-2.

       Subject to the Court’s approval, the SEC intends to distribute these penalties to

affected investors. The SEC is authorized to seek, and this Court is empowered to order,

civil penalties pursuant to Section 21(d)(3) of the Exchange Act. 15 U.S.C. § 78u(d)(3).

Generally, civil penalties serve dual purposes of addressing prior alleged violations and

also providing future deterrence. See, e.g., SEC v. Tourre, 4 F. Supp. 3d 579, 597

(S.D.N.Y. 2014).

       In this case, the SEC considered multiple factors in determining appropriate civil

penalties. These included the seriousness of the alleged violations, the market impact

caused by the alleged conduct, and Defendants’ financial means, but also countervailing

factors such as Defendants’ willingness to settle these actions promptly, Defendants’

apparent lack of pecuniary gain, and the limited temporal scope of the conduct.

       Finally, under the terms of the proposed consent judgments, Mr. Musk and Tesla

have agreed to undertake a number of corporate governance measures specifically

tailored to prevent future violations of the type alleged by the SEC here. Pursuant to the

Court’s equitable powers, it may order such ancillary relief to effectuate the purposes of

the federal securities laws. See SEC v. Am. Bd. of Trade, Inc., 830 F. 2d 431, 438 (2d

Cir. 1987); 15 U.S.C. § 78u(d)(5) (“In any action or proceeding brought or instituted by

the Commission under any provision of the securities laws, the Commission may seek,



                                             5
      Case 1:18-cv-08865-AJN Document 13 Filed 10/11/18 Page 6 of 7



and any Federal court may grant, any equitable relief that may be appropriate or

necessary for the benefit of investors.”).

       Specifically, Mr. Musk has agreed to undertakings requiring him to (a) resign

from his role as Chairman of the board of directors of Tesla and not seek or accept

reappointment as Chairman for a period of three years thereafter; (b) comply with all

mandatory procedures implemented by Tesla regarding the (i) oversight of

communications relating to the company made in any format, and (ii) pre-approval of

written communications that contain, or reasonably could contain, information material to

the company or its shareholders; and (c) certify, in writing, compliance with undertaking

(a). See Consent and Proposed Final Judgment as to Defendant Elon Musk, 1:18-cv-

8865-AJN-GWG, Dkt. Nos. 6-1, 6-2.

       Relatedly, Tesla has agreed to undertakings requiring it to (a) appoint an

independent Chairman of Tesla’s board of directors to replace Mr. Musk and not to

reappoint Musk to Chairman for a minimum of three years, and only then if such

reappointment is approved by a majority vote of shareholders; (b) add two independent

directors to Tesla’s board of directors; (c) create a permanent committee of Tesla’s board

of directors, consisting of independent directors only, overseeing (i) implementation of

the terms of the consent and final judgment; (ii) the controls and processes governing the

company’s and its senior executives’ disclosures and/or public statements that relate to

the company; and (iii) the review and resolution of human resources issues or issues

raising conflicts of interest that involve any member of executive management; (d)

employ or designate an experienced securities lawyer for so long as Tesla remains a

reporting company under the Exchange Act; (e) implement mandatory procedures and



                                             6
Case 1:18-cv-08865-AJN Document 13 Filed 10/11/18 Page 7 of 7
